[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Coll, Slip Opinion No. 2017-Ohio-4023.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2017-OHIO-4023
                             IN RE APPLICATION OF COLL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as In re Application of Coll, Slip Opinion No. 2017-Ohio-4023.]
Attorneys—Character         and    fitness—Lack       of   candor     during     admissions
        process─Determination of necessity and relevance of information
        requested during admissions process is committed to sound discretion of
        this court, not to the applicant—Pending application to take bar exam
        disapproved—Reapplication permitted, for February 2018 bar exam.
     (No. 2016-1243—Submitted January 11, 2017—Decided May 31, 2017.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 643.
                           ___________________________
        Per Curiam.
        {¶ 1} Applicant, Shamir Lee Coll, of Toledo, Ohio, is a 2015 graduate of
the University of Toledo College of Law. He has applied to register as a candidate
for admission to the practice of law in Ohio and to take the February 2016 bar exam.
Two members of the Toledo Bar Association admissions committee interviewed
                             SUPREME COURT OF OHIO




Coll on November 13, 2015, and the committee issued a provisional and final report
recommending that he be approved as to his character and fitness to practice law.
       {¶ 2} On February 19, 2016, the Board of Commissioners on Character and
Fitness announced that it would exercise the sua sponte authority conferred upon it
by Gov.Bar R. I(10)(B)(2)(e) to further investigate Coll’s character and fitness to
practice law.
       {¶ 3} A panel of the board conducted a hearing on April 28, 2016, at which
the inquiry focused on Coll’s failure to detail on a form (“Form 5T”) in the
application each moving traffic violation he had received in the ten years
immediately preceding his application. Based on its findings that Coll did not
provide complete information on his past moving violations and that he made
“provocative statements” of his personal beliefs on a supplement to his application
that a bar-admissions specialist asked him to submit, the panel recommended that
his application be disapproved but that he be permitted to reapply for the July 2019
Ohio bar exam.         The board adopted the panel’s findings of fact and
recommendations.
       {¶ 4} Coll objects to the board’s consideration of statements of his personal
beliefs that he made in his supplements to his application (Objection 1); the board’s
finding that he has failed to carry his burden of proving his character, fitness, and
moral qualifications to practice law (Objections 2 through 4); the timing of the
board’s consideration of his application (Objection 5); and the board’s
recommendation that he be permitted to reapply for the July 2019 bar exam
(Objection 6). The Toledo Bar Association has not filed a brief or otherwise
responded to Coll’s objections.
       {¶ 5} Based solely on Coll’s failure to provide complete and timely
responses and updates to questions on his application to register as a candidate for
admission to the bar, we find that he has failed to carry his burden of proving that
he currently possesses the requisite character and fitness to practice law in the state




                                          2
                                January Term, 2017




of Ohio. Therefore, we disapprove Coll’s pending registration application, but for
the reasons that follow, we will permit him to reapply as a candidate for the July
2018 bar exam.
                           Summary of the Proceedings
       {¶ 6} As the board noted, the incidents disclosed in Coll’s application were
“relatively benign” and do not raise significant concerns regarding his character or
fitness to practice law. For example, as an undergraduate at Bowling Green State
University, Coll was cited for disorderly conduct after he argued with campus
police officers, who had refused to help him pull his car out of the mud. He pleaded
no contest and was ordered to perform five hours of community service.
       {¶ 7} Instead, the primary concern of the board and this court is Coll’s
failure to provide a complete response to the question of the application that asks
whether the applicant has “been charged with any moving traffic violations that
were not alcohol- or drug-related during the past ten years” and if so, directs the
applicant to complete Form 5T. Coll answered the question in the affirmative, and
on an initial Form 5T, he provided his full name, Social Security number, and
current Ohio driver’s-license number. But the form instructed him to provide
additional specific information for each violation, including the name of the law-
enforcement agency, the incident location (city, county, state or province, and
country), the date of the incident, the charge(s) on the date of the incident, the date
of final disposition (month and year), the charge(s) at the time of final disposition,
the final disposition, and a description of the incident. Instead, Coll reported that
he had had moving violations in “Many Cities, Many Counties, OH,” and he listed
only one incident date and one disposition date for a 2012 speeding charge.
       {¶ 8} On February 4, 2016, an Ohio bar-admissions specialist e-mailed Coll
and informed him that the board had begun meeting to issue final approval for
applicants seeking to sit for the February 2016 bar exam. He also informed Coll
that the board had requested that he fill out information for each of his prior moving




                                          3
                             SUPREME COURT OF OHIO




violations on separate Form 5Ts, noting that the information he had previously
provided was “not specific enough” and that “[p]roviding this information could
affect [his] ability to sit for the bar exam.” Coll e-mailed a response to the bar-
admissions specialist, attaching a single Form 5T that provided only his name,
Social Security number, and driver’s-license number, along with an abstract driver
record from the Ohio Bureau of Motor Vehicles reflecting that he had had no
moving violations in the previous three years.
       {¶ 9} The next day, the bar-admissions specialist e-mailed Coll again to
inform him that the information he had submitted was insufficient because it did
not pertain to any specific traffic violations and because the abstract of his driving
record covered only three of the ten years at issue. The bar-admissions specialist
requested that Coll provide completed Form 5Ts for each violation that occurred
during the ten-year period. In response to this second request for supplemental
information, Coll sent an e-mail with two Form 5Ts that identified four traffic
violations (two in 2008 and two in 2012) and provided some—but not all—of the
requested information. Specifically, he failed to state the charges levied against
him in the four incidents he identified, the dates of their final dispositions, and the
final dispositions of the matters—i.e., the verdicts and sanctions (if any) that were
imposed. It is also apparent from the exhibits and testimony Coll offered at the
hearing that he had received additional citations that he never disclosed in his
application or supplements—including two traffic citations that he received in May
and July 2009.
       {¶ 10} Another question on the registration application asks, “Have you
ever been cited, arrested, charged, or convicted for any violation of any law
including as a juvenile (except traffic violations)?” Under Gov.Bar R. I(2)(F), an
applicant has a continuing duty to update the information contained in the
application and promptly report all changes or additions to the Office of Bar
Admissions. But Coll failed to timely disclose two fourth-degree misdemeanor




                                          4
                                January Term, 2017




charges of undersize fishing and fishing in a closed zone that were pending against
him at the time of his April 28, 2016 admissions hearing. He did, however,
supplement his application after he was convicted of those offenses on June 3, 2016,
and sentenced to ten days in jail (suspended) and two years of probation for each
offense to be served consecutively. The board viewed Coll’s delayed disclosure of
these convictions as part of a pattern of nondisclosure that did not speak well of his
character and fitness.
        {¶ 11} In his testimony, Coll maintained that his registration application
was complete because he provided his full name, Social Security number, and
driver’s-license number on the initial Form 5T. He argued that pursuant to Gov.Bar
R. I, he had no obligation to provide any additional information and that once he
had provided his identifying information, it was the duty of this court or its agents
to investigate his past conduct. He asserted that the board breached its contract
with him because he had paid the application fee in exchange for an investigation
that, in his view, did not occur. Alternatively, he asserted that his driving record is
of no consequence in measuring his overall character—particularly in light of the
fact that the abstract of his recent driving history reflects his “rehabilitation” from
his past violations.
        {¶ 12} The board found that Coll’s conduct and his stated reasons for failing
to provide the information requested in the traffic-violation question are clear
violations of an applicant’s duty to cooperate and provide accurate and complete
answers to all requested information. See Gov.Bar R. I(11)(D)(3)(g) (providing
that an applicant’s failure to provide complete and accurate information concerning
the applicant’s past is one factor to be considered in determining whether the
applicant possesses the requisite character, fitness, and moral qualifications to
practice law); Gov.Bar R. I(11)(D)(1) and I(12)(C)(6) (providing that an applicant’s
failure to provide requested information or otherwise to cooperate in proceedings
before the admissions committee and the board may be grounds for a




                                          5
                             SUPREME COURT OF OHIO




recommendation of disapproval). The board also found that Coll willfully and
deliberately chose not to answer the questions at issue and unilaterally decided
which questions were pertinent to the admissions process—indeed, he testified that
he could have submitted a Form 5T containing all the requested information but
chose not to do so.
       {¶ 13} The board determined that Coll’s failure to understand his
obligations as an applicant and the role of this court in the background investigation
demonstrated an inability to understand the simplest terms of Gov.Bar R. I and the
instructions for completing the application. In addition, the board suggested that
his interpretation of the rule reflects “a degree of arrogance and disdainfulness for
the Court that brings into serious question the applicant’s maturity and judgment”
as well as his readiness to represent clients in a professional manner.
       {¶ 14} Coll objects to the board’s findings, arguing that the disclosures in
his application were sufficient and timely and that he has proven by clear and
convincing evidence that he possesses the requisite character and fitness to practice
law. He asserts that the board abused its discretion by failing to consider the factors
set forth in Gov.Bar R. I(11)(D)(3) and (4) in evaluating his application and
assigning weight and significance to his prior conduct. Coll also contends that the
board’s recommendation that he be permitted to reapply for the July 2019 bar exam
is overly harsh in light of our decisions in cases involving applicants who omitted
more serious conduct from their registration applications.
                                     Disposition
       {¶ 15} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). “An
applicant’s failure to provide requested information, including information
regarding expungements and juvenile court proceedings, or otherwise to cooperate
in proceedings before the admissions committee may be grounds for a




                                          6
                                January Term, 2017




recommendation of disapproval.”        Id.; accord Gov.Bar R. I(12)(C)(6) (“An
applicant’s failure to provide requested information * * * or otherwise to cooperate
in proceedings before the Board may be grounds for a recommendation of
disapproval”).
       {¶ 16} Here, the evidence shows that Coll read the instructions on the
registration application and Form 5T, which plainly directed him to disclose
detailed information about each moving traffic violation he had received in the past
ten years.    But Coll chose not to disclose the requested information on his
application or in his supplemental disclosures and inexplicably claimed—despite
the plain instructions and the specificity of the application questions—that the only
information he was required to provide was his name, his Social Security number,
and his driver’s-license number. Coll has failed to provide complete and accurate
information that is responsive to the questions about his past conduct and thereby
made false statements by omission. See Gov.Bar R. I(11)(D)(3)(g) and (h).
       {¶ 17} Even more troubling than Coll’s insistence that he had no duty to
make the disclosures as directed in the registration application were his repeated,
emphatic, and utterly false declarations that it was the board—and consequently
this court—that had failed to faithfully discharge its duty to investigate his
background.
       {¶ 18} Coll adamantly refused to yield to the interpretation of Gov.Bar R. I
established by this court and advanced by the panel, dismissing it as a mere
“counterargument.” But contrary to Coll’s claims, the panel’s interpretation of the
rules and instructions is well rooted in the plain language of the rules and our
jurisprudence.     See, e.g., Gov.Bar.R. I(11)(D)(1) and I(12)(C)(6); In
re Application of Watson, 31 Ohio St.3d 220, 509 N.E.2d 1240 (1987), syllabus
(“All information requested by any authorized committee, board or this court,
reviewing the character and fitness of an applicant seeking to be admitted to the
practice of law in Ohio, shall be fully, honestly and completely provided by the




                                         7
                             SUPREME COURT OF OHIO




applicant”).   Indeed, the determination of the necessity and relevance of the
information requested during the admissions process is committed to the sound
discretion of this court—not to the applicant, as Coll would have us believe. See
Ohio Constitution, Article IV, Section 2(B)(1)(g) (conferring original jurisdiction
to this court over “[a]dmission to the practice of law, the discipline of persons so
admitted, and all other matters relating to the practice of law”).
       {¶ 19} Moreover, an applicant’s payment of the nonrefundable fees for
registration as a candidate, for the bar-exam application, and for the National
Conference of Bar Examiners (“NCBE”) character investigation do not discharge
his or her obligation to make an honest and complete disclosure of all information
requested in the admissions process, as Coll asserts. See Gov.Bar R. I(2)(B)(4) and
(5), I(3)(B)(6), and I(14)(A). On the contrary, the process relies on the applicant’s
honesty and candor in identifying past incidents of unlawful conduct to narrow the
focus of our inquiry from every jurisdiction in the country (or beyond) to those
jurisdictions that may actually possess relevant information about the applicant.
And Coll’s omissions impeded the bar-admissions investigation into his past
conduct in this case.
       {¶ 20} Coll’s failures to disclose the requested information also raise
significant questions about his cognitive capacity to learn, to recall what has been
learned, to reason and to analyze, and to exercise good judgment and act in
accordance with the law and the rules governing the practice of law—not only in
his own professional affairs but also in the affairs that clients will one day entrust
to him. Supreme Court of Ohio, Definitions of Essential Eligibility Requirements
for    the     Practice     of    Law,        Requirement    Nos.     1     and     3,
http://www.supremecourt.ohio.gov/AttySvcs/admissions/pdf/ESSENTIAL_ELIG
IBILITY_REQUIREMENTS.pdf (accessed Jan. 30, 2017). His overt and profound
disrespect for this court—even as he seeks the privilege of admission to the bar—
also calls into question his ability to conduct himself with respect for and in




                                          8
                                January Term, 2017




accordance with the Ohio Rules of Professional Conduct; his ability to conduct
himself diligently and reliably in fulfilling all obligations to clients, attorneys,
courts, and others; and his ability to conduct himself professionally and in a manner
that engenders respect for the law and the profession. Id., Requirement Nos. 5, 7,
and 10. See also Shimko v. Lobe, 103 Ohio St.3d 59, 2004-Ohio-4202, 813 N.E.2d
669, ¶ 54 (recognizing that the practice of law is not a right but an extraordinary
privilege bestowed by this court on those persons who meet the qualifications for
admission and continue to maintain the standard of ethical conduct prescribed by
the rules of the court).
        {¶ 21} Gov.Bar R. I(11)(D)(4)(a) through (j) sets forth ten factors to be
considered in determining the weight and significance to assign to an applicant’s
past conduct. Although Coll’s traffic violations occurred more than three years
before he submitted his registration application on August 27, 2015, his false
statements by omission began on that date—when he was 24 years old and a third-
year law student. Because these were not youthful indiscretions but the conscious
decisions of a person just months away from completing law school, Coll’s age at
the time of his conduct and the recency of the conduct are significant. See Gov.Bar
R. I(11)(D)(4)(a) and (b). The information regarding this misconduct is reliable,
because he readily admits that he omitted requested information from his
application. See Gov.Bar R. I(11)(D)(4)(c).
        {¶ 22} There can be no doubt that Coll’s lack of candor in the admissions
process is serious, see Gov.Bar R. I(11)(D)(4)(d) and (i), because Gov.Bar R. I
cautions applicants that “[a]n applicant’s failure to provide requested information
* * * may be grounds for a recommendation of disapproval,” Gov.Bar R.
I(11)(D)(1). The factors underlying his failures to disclose also weigh against
approval of Coll’s character and fitness, because he has maintained throughout the
admissions process that he was required to provide nothing more than his name,
Social Security number, and driver’s-license number to this court. Moreover, he




                                         9
                                 SUPREME COURT OF OHIO




has admitted that he could have provided the requested information but chose not
to.   See Gov.Bar R. I(11)(D)(4)(e).                Similarly, Coll was aware that two
misdemeanor fishing charges were pending against him at the time of his
admissions hearing, but he chose not to disclose those relatively minor offenses at
that time—despite his continuing duty to promptly update the information
contained in his application, including the character questionnaire, see Gov.Bar R.
I(2)(F). In isolation, those offenses appear minor, but Coll’s failure to disclose
them while being questioned under oath about his previous failures to disclose
requested and relevant information about his past violations serves only to heighten
our concerns about his character and fitness to practice law.
        {¶ 23} Just three of the factors enumerated in Gov.Bar R. I(11)(D)(4) could
weigh in favor of approving Coll’s character and fitness: (1) the unlikelihood that
the traffic violations omitted from his registration application, if properly disclosed,
would have raised significant concerns about his character and fitness, (2) his
present willingness to submit properly completed Form 5Ts, and (3) his recent
service as a victim’s advocate for Genesis House at the Lorain Municipal Court.1
See Gov.Bar R. I(11)(D)(4)(g), (h), and (j).
        {¶ 24} On these findings, we overrule Coll’s second, third, and fourth
objections to the board’s report and adopt the board’s finding that he has failed to
carry his burden of proving that he presently possesses the requisite character and
fitness to practice law in Ohio. We also overrule his first and fifth objections as
moot and deny his pending application.
                                        Reapplication
        {¶ 25} The board recommends that Coll be permitted to apply to take the
July 2019 bar exam and submit a new registration application. The board further
recommends that upon reapplication, Coll undergo a complete character and fitness

1
 At oral argument, Coll represented that he has already submitted to this court properly completed
Form 5Ts, but they are not part of the record before us.




                                               10
                                January Term, 2017




investigation, including an investigation by the NCBE to determine whether he
possesses the requisite character, fitness, and moral qualifications for admission to
the practice of law in Ohio.
       {¶ 26} Coll objects to this recommendation as overly harsh when compared
to the delays required in other cases involving applicants who exhibited a lack of
candor during the admissions process. He cites three cases in which applicants
omitted more significant information from their registration or bar-exam
applications but were permitted to reapply in three years or fewer. He therefore
urges us to permit him to take the bar exam in 2017.
       {¶ 27} In In re Application of Steinhelfer, 142 Ohio St.3d 120, 2015-Ohio-
978, 28 N.E.3d 107, we denied an application to take the February 2013 bar exam
based on the applicant’s failure to submit all the documents that had been requested
by the panel and his failure to timely disclose that he had (1) withdrawn from law
school before his character and fitness interview and did not graduate because he
failed to complete requirements in three courses—though he later completed his
remaining coursework and graduated, (2) been terminated from a judicial campaign
for unprofessional behavior, (3) been receiving Social Security disability benefits
for a mental disorder, and (4) previously used a different name. Despite those
omissions, we permitted Steinhelfer to reapply for the February 2016 bar exam,
thus delaying his application by three years. Id. at ¶ 11.
       {¶ 28} In In re Application of Baudendistel, 141 Ohio St.3d 101, 2014-
Ohio-5200, 21 N.E.3d 1063, we denied an application to take the July 2013 bar
exam because the applicant failed to provide complete and accurate information
about an incident in which he crashed his vehicle into a parked car just weeks before
he was scheduled to take the bar exam. Not only did Baudendistel offer differing
explanations during the admissions process for his postaccident conduct, but he
initially failed to disclose that he had been drinking alcohol several hours before




                                         11
                              SUPREME COURT OF OHIO




the crash. We permitted Baudendistel to reapply for the July 2015 bar exam, thus
delaying his application by two years. Id. at ¶ 22.
        {¶ 29} And in In re Application of Grimsley, 141 Ohio St.3d 94, 2014-Ohio-
5033, 21 N.E.3d 1057, the applicant disclosed four alcohol-related offenses on his
application to register as a candidate for admission to the bar, but he had disclosed
just one of those offenses on his initial law-school applications and none of them
on his subsequent transfer application. Grimsley took some steps to remedy his
material omissions and eventually admitted that he had “deliberately chose[n] to
err on the side of nondisclosure” in completing his law-school applications and that
his conduct was dishonest. Id. at ¶ 11. Troubled by his equivocation about the
wrongfulness of his actions, we denied his application to take the July 2013 bar
exam and permitted him to reapply for the February 2015 exam, thus delaying his
application by one and a half years. Id. at ¶ 12.
        {¶ 30} Based on the evidence and testimony Coll presented during the panel
hearing, it appears that the offenses he failed to disclose in his registration
application were not as severe as the offenses that Steinhelfer, Baudendistel, and
Grimsley failed to disclose and therefore, his objection to the board’s
recommendation that he be permitted to reapply for the July 2019 bar exam is well
taken. Because we remain troubled by Coll’s insistence that he had no obligation
to disclose requested details about his past violations and his insistence that it is the
obligation of the board, this court, or the NCBE to independently discover each of
those violations based on minimal identifying information, we conclude that Coll
would benefit from a “ ‘period of maturation’ to develop the honesty,
trustworthiness, and reliability necessary for successful admission to the bar.” In
re Application of Zatik, 126 Ohio St.3d 397, 2010-Ohio-3828, 934 N.E.2d 335,
¶ 8. Therefore, to the extent that he seeks approval to take the bar exam in 2017,
we overrule his sixth objection. We will, however, permit him to reapply for the
July 2018 bar exam.




                                           12
                                January Term, 2017




                                    Conclusion
       {¶ 31} Accordingly, we disapprove Coll’s pending application to take the
bar exam. He may apply to take the July 2018 bar exam, provided that he submits
a new application to register as a candidate for admission to the practice of law.
Upon reapplication, he shall undergo a complete character and fitness investigation,
including an investigation and report by the NCBE to determine whether he
possesses the requisite character, fitness, and moral qualifications for admission to
the practice of law in Ohio.
                                                              Judgment accordingly.
       KENNEDY, FRENCH, O’NEILL, FISCHER, and DEWINE, JJ., concur.
       O’DONNELL, J., concurs in part and dissents in part, with an opinion joined
by O’CONNOR, C.J.
                               _________________
       O’DONNELL, J., concurring in part and dissenting in part.
       {¶ 32} Respectfully, I have a different view of this case. I concur in the
judgment to disapprove the current application filed by Shamir Lee Coll, but
contrary to the majority, I would permanently preclude this applicant from
submitting an additional application for admission to the practice of law in the state
of Ohio.
       {¶ 33} This court has recognized that “the practice of law is an
extraordinary privilege bestowed by this court upon one who meets the
qualifications for admission and continues to maintain the standard of ethical
conduct as prescribed by the rules of the court.” Shimko v. Lobe, 103 Ohio St.3d
59, 2004-Ohio-4202, 813 N.E.2d 669, ¶ 54. For this reason, an applicant seeking
admission to the practice of law in Ohio shoulders the heavy burden “to prove by
clear and convincing evidence that the applicant possesses the requisite character,
fitness, and moral qualifications for admission to the practice of law.” In re




                                         13
                             SUPREME COURT OF OHIO




Application of Blackwell, 116 Ohio St.3d 530, 2007-Ohio-6041, 880 N.E.2d 886,
¶ 32.
        {¶ 34} This court requires “the applicant’s forthright, conscientious
participation” in the character and fitness review process. In re Application of
Bonetti, 117 Ohio St.3d 113, 2008-Ohio-503, 881 N.E.2d 1249, ¶ 9, citing Gov.Bar
R. I(12)(C)(6). As we explained in In re Application of Corrigan, 47 Ohio St.3d
32, 546 N.E.2d 1315 (1989),


        “We view such proceedings as being different from the adversary
        contest associated with, for example, disciplinary cases. A hearing
        to determine character and fitness should be more of a mutual
        inquiry for the purpose of acquainting this court with the applicant’s
        innermost feelings and personal views on those aspects of morality,
        attention to duty, forthrightness and self-restraint which are usually
        associated with the accepted definition of ‘good moral character.’
        Such a view commands the utmost in cooperation between the
        applicant and the board, and leaves little room for the employment
        of doctrines which work to keep relevant information from the
        board.”


(Emphasis added in Corrigan.) Id. at 34, quoting In re Application of Davis, 38
Ohio St.2d 273, 274-275, 313 N.E.2d 363 (1974).
        {¶ 35} Thus, “[t]he importance of an applicant’s cooperation in the hearing
process cannot be overstated.” In re Application of Harris, 101 Ohio St.3d 268,
2004-Ohio-721, 804 N.E.2d 429, ¶ 13. We therefore have “disapproved bar
applications in which applicants failed to disclose requested information in a
forthright and complete manner.” In re Dabney, 107 Ohio St.3d 40, 2005-Ohio-
5834, 836 N.E.2d 573, ¶ 14, citing In re Application of Williams, 95 Ohio St.3d




                                         14
                                January Term, 2017




107, 766 N.E.2d 143 (2002), and In re Application of Ireland-Phillips, 71 Ohio
St.3d 609, 646 N.E.2d 453 (1995). “Even one incomplete answer can lead to the
disapproval of an admission application if the applicant does not fully and honestly
explain when the opportunity arises.” In re Application of Bagne, 102 Ohio St.3d
182, 2004-Ohio-2070, 808 N.E.2d 372, ¶ 23.
       {¶ 36} Accordingly, in Harris, we disapproved an applicant who failed to
produce financial information and records requested by the Board of
Commissioners on Character and Fitness during the character and fitness
investigation but allowed him to reapply for admission after filing an entirely new
application to register as a candidate for admission and undergoing a new character
and fitness evaluation. Harris at ¶ 15. In Dabney, we revoked Dabney’s Ohio
license to practice law after the State Bar of Nevada discovered that she had not
disclosed on her Nevada bar application her five arrests for prostitution-related
offenses in the state of New York. Dabney at ¶ 3, 13. She voluntarily revealed that
information to this court in an amendment to her Ohio bar application, prompting
this court to revoke her law license. Id. at ¶ 4, 15. After we revoked her license to
practice law, we permitted her to reapply for admission. Id. at ¶ 15. This court
disapproved the application in Williams because the applicant did not disclose “in
a forthright and honest manner” that he had been asked to resign from the Huber
Heights police force after he “engaged in some indiscreet activity” with a teenager.
Williams at 107-108. Williams was permitted to reapply after a two-year hiatus.
Id. at 108. The application in Ireland-Phillips was disapproved because the
applicant failed to fully explain a judgment entered against her for cashing a check
with a forged indorsement, but the court permitted her to reapply two years later.
Ireland-Phillips at 610-611. And in Bagne, we disapproved the application based
on the applicant’s “reluctance to respond with total honesty” and his lack of candor
in giving inconsistent accounts of conduct that resulted in an aggravated assault




                                         15
                             SUPREME COURT OF OHIO




conviction entered 11 years before he applied to take the Ohio bar exam, and we
permitted him to reapply after a three-year hiatus. Bagne at ¶ 23-24.
       {¶ 37} Thus, the court has considered cases involving a failure to produce
financial records, a concealment of prior prostitution-related offenses, the failure to
disclose information in a forthright manner relating to resignation from
employment, and the failure to fully explain a judgment resulting from a forged
instrument. But none equate with a deliberate or persistent refusal to disclose the
description of prior offenses combined with an explanation that the duty to uncover
those details somehow belonged to this court.
       {¶ 38} Coll had been charged with traffic violations during the ten years
preceding his application, and therefore, when he applied for admission to the bar,
his application required him to complete and submit along with his application
Form 5T by providing specific information for each incident, including the name
of the law-enforcement agency, a description of the incident, the charges originally
filed, and the final disposition. But rather than provide a separate Form 5T for each
incident, he simply indicated that he had traffic violations in “Many Cities, Many
Counties, OH.”
       {¶ 39} The Office of Bar Admissions twice informed Coll that he needed to
complete a separate Form 5T for each violation, but he did not do so. As he later
explained to the hearing panel reviewing his application, although he understood
that he had not provided all of the information required by the application, he
“didn’t feel like [he] had to.” He noted that the blanks he left on his application
were “a pattern. That’s not ignorance. There’s a pattern to these answers.” Coll
also admitted that he “certainly could have provided all this information, [but he]
just chose not to,” believing that he had the right not to answer any factual question
on the application.
       {¶ 40} Coll thus purposefully and knowingly failed to disclose information
on his application. And, rather than cooperate in the review of his character and




                                          16
                                 January Term, 2017




fitness, he persisted in his refusal to disclose the requested information, based on
his mistaken belief that his driving record for the past ten years was not material to
his fitness to be an attorney and that he had provided sufficient information for the
board and this court to conduct its own investigation into his offenses. Further, he
maintained that posture during oral argument before this court. Having failed to
fully participate in the character and fitness review process by providing incomplete
answers, he cannot sustain his burden to demonstrate that he is qualified for
admission. I therefore concur with the court’s decision to disapprove Coll’s
application.
        {¶ 41} Respectfully, I dissent from the majority’s decision to permit him to
apply to take the July 2018 bar exam. The majority points to “the unlikelihood that
the traffic violations omitted from his registration application, if properly disclosed,
would have raised significant concerns about his character and fitness.” (Emphasis
sic.) Majority opinion at ¶ 23. And it states that “it appears that the offenses he
failed to disclose in his registration application were not as severe as the offenses”
not disclosed by other applicants who have been permitted to reapply to take the
bar exam. Id. at ¶ 30.
        {¶ 42} The problem with this analysis is that Coll has not yet provided
complete information about all of his offenses, and therefore it is not possible to
compare his conduct to any other case or to decide that his pattern of conduct does
not disqualify him from admission to the practice of law. For example, he described
some of his violations only as “speeding,” without giving specific details of the
incidents or the dispositions; and as one member of the hearing panel noted, “[I]t
might make a difference to the Court if you were going 100 miles an hour in a
school zone whereas it might not make any difference to the Court if you were
going 25 in a 20 zone.” The facts of each violation are material to our review of
Coll’s application, and without full disclosure of the details of each violation, it is




                                          17
                               SUPREME COURT OF OHIO




not possible to conclude, as the majority does, that his pattern of conduct does not
raise significant concerns about his character and fitness.
        {¶ 43} Here, Coll impeded the bar-admissions investigation into his past
conduct—a process that relies on the honesty and candor of the applicant to identify
past incidents of unlawful conduct to narrow the focus of the board’s investigation.
As the panel noted in its report, rather than providing the specific information
needed to judge his character and fitness to be an attorney, he described the
incidents on his Form 5T as “[r]acism mostly.” He testified that he felt he had been
racially profiled, and as the panel further noted, when asked to supplement his
application, he described his offenses as “KKK … their city is worthless,” “The
police are the KKK,” “KKK … maybe I was speeding,” “KKK … They wanted to
be me,” and “KKK … They hate being them.” In explaining these answers, he said,
“I thought it was a great opportunity to tell the State of Ohio how I want to freely
express myself” and that “I was just making it a point that I can say whatever I want
to the State of Ohio.” He told the panel, “I wanted this case. * * * I thought it would
be interesting. I thought it would be worth it. I said, * * * you can do it and you’ll
still get final approval to sit for the bar.”
        {¶ 44} He therefore made clear that his failure to provide the information
requested was an attempt at “political expression” in which he sought a reaction
from the board; but although he testified that he would advise clients to fill out their
own application the same way, he cites no specific authority for the proposition that
the right to free expression permitted him to refuse to give answers required of all
other applicants seeking the privilege to practice law. Moreover, not only did he
indicate that his statements about the police were “just speech” and that he “wasn’t
referring to anybody in specific,” but also the board heard evidence that he had
previously admitted that he “didn’t really believe” his own claim that the police
were the KKK. Thus, the lack of seriousness, candor, and judgment Coll displayed
throughout these proceedings renders him unfit to practice law.




                                            18
                                January Term, 2017




       {¶ 45} Inexplicably, after detailing the transgressions and deliberate failure
to disclose information necessary to evaluate his application, the majority cites
three cases in which this court delayed a reapplication for admission: In re
Application of Steinhelfer, 142 Ohio St.3d 120, 2015-Ohio-978, 28 N.E.3d 107
(three years), In re Application of Baudendistel, 141 Ohio St.3d 101, 2014-Ohio-
5200, 21 N.E.3d 1063 (two years), and In re Application of Grimsley, 141 Ohio
St.3d 94, 2014-Ohio-5033, 21 N.E.3d 1057 (one and a half years). By comparison,
Coll’s refusal demonstrates an attitude that he has no obligation to answer the
questions posed to all other applicants and his belief that it is our obligation to
investigate and discover the answers instead of having him respond. This is an
egregious character failure on his part. Yet the court here imposes an application
delay of only two years, one year less than the recommendation of the board after
its thorough review of this matter. The attitude, lack of candor, and disrespect
shown toward this court in Coll’s repeated refusal to submit a completed
application does not warrant a lenient sanction.
       {¶ 46} Unlike the majority, I am not convinced that Coll will benefit from
the brief “ ‘period of maturation’ ” that the court provides him. Majority opinion
at ¶ 30, quoting In re Application of Zatik, 126 Ohio St.3d 397, 2010-Ohio-3828,
934 N.E.2d 335, ¶ 8. In my view, his persistent refusal to provide the answers to
questions required of all other applicants for admission to the practice of law and
his explanation and belief that the requirement to answer does not apply to him (he
stated that he “didn’t feel like [he] had to” answer) demonstrate a lack of candor
and a disrespect for the judiciary and for the obligation of this court to thoroughly
investigate bar applicants with a view toward their suitability to practice law.
       {¶ 47} The oath taken by all lawyers in Ohio requires an aspiring lawyer to
“show respect toward judges, court staff, clients, fellow professionals, and all other
persons.” Gov.Bar R. I(8)(A). Coll has demonstrated an attitude that shows he
lacks the ability to take that oath and does not have the professional judgment




                                         19
                            SUPREME COURT OF OHIO




demanded of all lawyers. His lack of candor and his disrespect for the court in
frustrating our obligation to thoroughly investigate those seeking admission to the
bar in Ohio suggest that he will not ever have the character and fitness to take the
oath to become a lawyer in Ohio.
       {¶ 48} Accordingly, I would permanently prohibit Shamir Lee Coll from
applying for admission to the practice of law in Ohio.
       O’CONNOR, C.J., concurs in the foregoing opinion.
                               _________________
       Shamir Lee Coll, pro se.
       Keithley B. Sparrow, Toledo Bar Association.
                               _________________




                                        20